Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a DIV of 15/315,196, now USPN 10,834,787, filed on November 30, 2016, which is a 371 filing of PCT/KR2015/005038 filed on May 20, 2015, which claims benefit of KR 10-2014-0066320 filed on May 30, 2014 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on October 19, 2020 and January 22, 2021 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the term “the optical member 150” in Par. 113 should be changed to “the light source module 150”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (US Pub 2015/0013660) in view of Matsumoto et al. (JP 2003-272815) (both cited by applicant).
Regarding claims 1 and 16, Holzinger et al. discloses an illumination device for cooking zone element of a cooking hob covered by transparent panel and corresponding cooking zone element and cooking hob comprising: a cooking panel of which at least apart is formed of a transparent material (Par. 31-33) to form a pattern of an auxiliary slit (see the cutout/auxiliary slit at 14; Fig. 5-6; Claim 14); an induction coil (12; Par. 45) to generate a magnetic field; a light source module (20; Fig. 6) having at least one light source  (LED 30; Par. 58) to emit at least one light and disposed outside the induction coil (12) (Fig. 1, 4 and 6); a convex lens (28; Fig. 6) to change a travel 
Regarding claim 3, Holzinger et al. discloses an exit surface of the convex lens (28) is formed in a curved surface to be convex outward and also provided to be directed toward the main slit (Fig. 6).
Regarding claim 4, Holzinger et al. discloses an incident surface of the convex lens (28) has a sufficient length to cover the light emitted from at least one chip of the light source (30) (Abstract; Fig. 6).
Regarding claim 8, Holzinger et al. discloses the convex lens (28) has an accommodation space for accommodating the light source (30) (Fig. 6).
Regarding claim 10, Holzinger et al. discloses the number of convex lenses (28) is provided by the number of light source (30) (Fig. 6).
Claims 2, 7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (US Pub 2015/0013660) in view of Matsumoto et al. (JP 2003-272815) and further view of Minoda (JP 2009-176471) (cited by applicant).
Regarding claim 2, Holzinger/Matsumoto disclose substantially all features of the claimed invention as set forth above including the convex lens (28) except an incident surface of the convex lens is formed in a flat surface and also formed to be inclined with respect to the cooking counter.  Minoda discloses an incident surface (4a,4b or 8b, 8d) of the convex lens (2) is formed in a flat surface and also formed to be inclined (Fig. 1 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Holzinger/Matsumoto, an incident surface of the convex lens is formed in a flat surface and also formed to be inclined with respect 
Regarding claim 7, Minoda discloses the convex lens (2) has an empty space (8a) formed therein in a triangular shape when being seen from a side (Fig. 5).
Regarding claim 9, Minoda discloses the convex lens (2) includes a hemispherical portion (7b) having a hemispherical exterior and a protruding portion protruding outward further than the hemispherical portion (Fig. 5).
Regarding claim 11, Holzinger et al. discloses the light emitted upward from the light source module (20) passes through the convex lens (28) and travelling direction thereof is changed inward to be inclined upward (Fig. 6).  Minoda also discloses the light emitted upward from the light source module (6) passes through the convex lens (2) and travelling direction thereof is changed inward to be inclined upward (Fig. 1 and 5).
Regarding claims 12-14, Minoda et al. discloses a base portion for supporting the convex lens (28) (Fig. 1 and 5).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (US Pub 2015/0013660) in view of Matsumoto et al. (JP 2003-272815) and further view of Kim et al. (US Pat. 7,502,558) (new cited).
Regarding claims 5-6, Holzinger/Matsumoto disclose substantially all features of the claimed invention as set forth above including the convex lens (28) except an incident surface of the convex lens has a corrosive pattern for mixing the light emitted from a plurality of chips of the light source.  Kim et al. discloses an incident surface (21) of the convex lens (20) has a corrosive pattern for mixing the light emitted from a .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzinger et al. (US Pub 2015/0013660) in view of Matsumoto et al. (JP 2003-272815) and Aihara et al. (US Pub. 2016/0258631) (cited by applicant).
Regarding claim 16, Holzinger et al. discloses an illumination device for cooking zone element of a cooking hob covered by transparent panel and corresponding cooking zone element and cooking hob comprising: a cooking panel of which at least a part is formed of a transparent material (Par. 31-33)  and a light-shielding layer (light shaping layer; Par. 20, 32-33) provided at a lower surface of the cooking panel to have an auxiliary slit (see the cutout/auxiliary slit at 14; Fig. 5-6; Claim 14 recites ”the light shaping layer is a is a coloured coating or a non-transparent heat resistant foil with cutouts on the bottom side of the transparent panel or glass ceramic”.  The cutout is equivalent to the claimed “auxiliary slit”); an induction coil (12; Par. 45) to generate a magnetic field; at least one light source  (LED 30; Par. 58) to emit at least one light and disposed outside the induction coil (12) (Fig. 1, 4 and 6); an optical member (28; Fig. 6) to change a travel direction (i.e. refraction) of the at least one light emitted from the light source (30) and to concentrate the at least one light; a cover (diffuser screen 14) having a main slit (with a peripheral slit-like opening on 14 in Fig. 6) to pass the concentrated at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/16/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761